Citation Nr: 1410970	
Decision Date: 03/14/14    Archive Date: 03/20/14

DOCKET NO.  10-08 424A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1. Entitlement to a staged rating in excess of 10 percent for gastroesophageal reflux disease (GERD) from September 20, 2006.

2.  Entitlement to an effective date earlier than May 15, 2012 for the 50 percent rating for nocturnal hypoxemia.  


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. McCurdy, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1983 to July 2003. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in February 2007.  The Chicago, Illinois Department of Veterans Affairs (VA) Regional Office (RO) retains jurisdiction over this case.

The issues of entitlement to service connection for erectile dysfunction, a deviated septum, brain abnormalities, and an acquired psychiatric disorder, to include mood disorder, anxiety, and depression, have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The issue of entitlement to an effective date earlier than May 15, 2012 for the 50 percent rating for nocturnal hypoxemia is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

In written statements dated June 23, 2006 and September 12, 2013, prior to the promulgation of a decision in the appeal, the Veteran stated that he is "not appealing GERD."  


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal on the issue of entitlement to a staged rating in excess of 10 percent for GERD from September 20, 2006 by the Veteran have been met and the appeal is withdrawn.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2012); 38 C.F.R. § 20.204 (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2013).  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204 (2012).

In February 2007, the AOJ issued a rating decision that assigned a noncompensable rating for GERD, after granting service connection for the same.  The Veteran appealed the assigned rating.  Then, in February 2013, the Board issued a decision that assigned a 10 percent rating for GERD prior to September 20, 2006.  The issue of entitlement to a staged rating above 10 percent for GERD from September 20, 2006 was Remanded to determine the current severity of the disorder.  

A February 2013 rating decision effectuated the Board's decision by assigning the Veteran a 10 percent rating for his GERD from May 18, 2005 (date of claim).  Notice of the award was sent to the Veteran later that month.  The Veteran was also sent a development letter and scheduled for an examination to evaluate his GERD.  

In June 2013, the Veteran submitted a statement indicating that he was "not appealing GERD Sept 20, 2006."  He noted several other issues that he wished to "appeal" as outlined on an attached "VA Form 7", which was a VA Form 9.  In September 2013, the Veteran reiterated that he was "not appealing GERD."  He expressed frustration that the other issues he raised "have been ignored."  When his statements are viewed in total, they indicate that the Veteran is satisfied with the 10 percent rating for GERD.  His statements are construed as a request to withdraw his appeal as to that issue. 

Indeed, as the Veteran has repeated that he is not appealing GERD (or at the very least is satisfied with the presently assigning rating of 10 percent for GERD), the Board finds no reason not to accept the Veteran's expressed desires not to continue his appeal regarding a staged rating for GERD and finds that he intended to withdraw the claim.

The Board does not have jurisdiction over the withdrawn issue, and, as such, his appeal is dismissed.


ORDER

The claim for entitlement to a rating in excess of 10 percent for gastroesophageal reflux disease (GERD) from September 20, 2006 is dismissed without prejudice.


REMAND

In a February 2013 rating decision, entitlement to service connection for nocturnal hypoxemia was granted with an evaluation of 0 percent effective February 15, 2007 and an evaluation of 50 percent from May 15, 2012.  The Veteran submitted a statement in June 2013 that he is "appealing the decision relating to the items noted in the attached VA Form 7."  Accompanying the statement was a VA Form 9 on which the Veteran indicated he "believe[s] CRDP should be computed back to 2004 as [his] obstructive sleep apnea was identified during [his] first sleep study at Walter Reed Army Medical Center."  Additionally, the Veteran stated that "based upon a recent CT scan, [his] sleep apnea is worse than described and is inoperable."  

The Board is interpreting this to be an appropriate notice of disagreement (NOD) with the RO's rating decision.  No statement of the case (SOC) regarding this matter has been furnished to the Veteran.  As such, the claim must now be remanded to allow the RO to provide him with an appropriate SOC on this issue.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); see also Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995); Archbold v. Brown, 9 Vet. App. 124, 130 (1996).



Accordingly, the case is REMANDED for the following action:

This matter must be reviewed and reconsidered by a Decision Review Officer (DRO).  Thereafter, if the decision remains unfavorable, the DRO must issue a statement of the case on the issue of entitlement to an effective date earlier than May 15, 2012 for the 50 percent rating for nocturnal hypoxemia.  If the appellant perfects an appeal by submitting a timely and adequate substantive appeal, then the AOJ should return the claim to the Board for the purpose of appellate disposition.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


